UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                     Plaintiff,
                                                                   19-CV-9568 (CM)
                      -against-
                                                               ORDER OF DISMISSAL
CITY HALL NY; N.Y.P.D.,

                                     Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

        Plaintiff Yvonne Frost brings this action alleging that Defendants violated her rights. By

order dated October 22, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses the complaint.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is ‘frivolous’

when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is based on an

indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                          BACKGROUND

       Plaintiff drafted this complaint using the general complaint form provided by this Court.

After checking the box on the form to indicate that she invokes the Court’s federal question

jurisdiction, she lists the following (in the section in which she is asked to indicate which of her

federal constitutional or federal statutory rights have been violated): “Unfair treatment. Wrongful

action.” (ECF No. 2 at 2.) 1

       Plaintiff lists the place of occurrence as “New York City,” and the date of occurrence as

“10/14/2019.” (Id. at 5.)

       Plaintiff alleges, inter alia, the following:

       After I sent out two letters with exhibits to the legislative brand and another office
       in Albany I realised [sic] a few people came with chain links to beat me. A few
       others also came by to intimidate me.

       It is the second time I have asked myself this question — Who can I trust? It
       appears to me almost like no one, Hope is lost. First it was Trinidad and Tobago
       US Consulate now it is City Hall.

       An N.Y.P.D. officer at City Hall instructed me to take my hand-delivered letter to
       1 Centre Street. It appeared to me this NYPD officer my have called security at 1
       Centre Street to inform them I was on my way over before I got there.



       1
           Page numbers refer to those generated by the Court’s electronic case filing system.

                                                   2
        According to a vision I heard one person say to another “Your baby is on the
        way.” The other person answered “I don’t know if I should take it.” The first
        person said “Don’t take it — do not take it.”

(Id. at 5, 9.)

        In the section in which Plaintiff is asked to state the relief she seeks, she states: “I would

like to ask the court to order the defendants compensate me for new damages and wrongful

actions. I am running on empty. It has been that way for a long time. I would like to ask the court

for the payments to start immediately.” (Id. at 9.)

                                            DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. The Court therefore

dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                      LITIGATION HISTORY

        Because Plaintiff filed more than ten actions IFP within a two-week period, by order

dated October 7, 2019, the Court warned Plaintiff that further vexatious or frivolous litigation in

this Court would result in an order under 28 U.S.C. § 1651 barring her from filing new actions

IFP unless she receives prior permission. 2 See Frost v. City of New York (HRA), ECF 1:19-CV-



        2
            Plaintiff has filed a total of 27 actions during the period from September 16, 2019,
                                                   3
8826, 3 (S.D.N.Y. Oct. 7, 2019) (listing nine cases). In light of Plaintiff’s abuse of the privilege

of proceeding IFP, by order dated October 11, 2019, the Court has also ordered Plaintiff to

submit a declaration showing cause why she should not be barred from filing any further actions

in this Court IFP without first obtaining permission from this Court to file her complaint. 3 See

Frost v. City of New York (HRA), ECF 1:19-CV-9001, 4 (S.D.N.Y. Oct. 11, 2019). By order dated



through October 21, 2019. See Frost v. NYPD, ECF 1:19-CV-8595, 2 (S.D.N.Y. filed Sept. 16,
2019); Frost v. City of New York, ECF. 1:19-CV-8634, 2 (S.D.N.Y. filed Sept. 17, 2019); Frost v.
NYPD, ECF 1:19-CV-8705, 2 (S.D.N.Y. filed Sept. 18, 2019); Frost v. NYC MTA, ECF 1:19-CV-
8746, 2 (S.D.N.Y. Sept. 19, 2019); Frost v. City of New York (HRA), ECF 1:19-CV-8794, 2
(S.D.N.Y. Sept. 20, 2019); Frost v. City of New York (HRA), ECF 1:19-CV-8795, 2 (S.D.N.Y.
Sept. 20, 2019); Frost v. City of New York, ECF 1:19-CV-8826, 2 (S.D.N.Y. Oct. 11, 2019)
(dismissing complaint as frivolous and warning Plaintiff that further vexatious or frivolous
litigation will result in an order pursuant to 28 U.S.C. § 1651, barring her from filing new actions
IFP); Frost v. City of New York (HRA), ECF 1:19-CV-8881, 2 (S.D.N.Y. filed Sept. 24, 2019);
Frost v. City of New York (HRA), ECF 1:19-CV-8909, 2 (S.D.N.Y. filed Sept. 25, 2019); Frost v.
City of New York (HRA), ECF 1:19-CV-8936, 2 (S.D.N.Y. filed Sept. 26, 2019); Frost v. City of
New York (HRA), ECF 1:19-CV-9001, 5 (S.D.N.Y. Oct. 7 2019) (dismissing complaint as
frivolous and warning Plaintiff that further vexatious or frivolous litigation will result in an order
pursuant to 28 U.S.C. § 1651, barring her from filing new actions IFP); Frost v. City of New York
(HRA), ECF 1:19-CV-9062, 5 (S.D.N.Y. Oct. 11 2019) (dismissing complaint as frivolous); Frost
v. NYPD, ECF 1:19-CV-9065, 2 (S.D.N.Y. filed Sept. 30, 2019); Frost v. MYC MTA, ECF 1:19-
CV-9139, 2 (S.D.N.Y. filed Oct. 1, 2019); Frost v. Yonkers Family Ct., ECF 1:19-CV-9184, 2
(S.D.N.Y. filed Oct. 2, 2019); Frost v. CVR Assocs. Inc., ECF 1:19-CV-9185, 2 (S.D.N.Y. filed
Oct. 3, 2019); Frost v. D.O.H.R., ECF 1:19-CV-9186, 2 (S.D.N.Y. filed Oct. 3, 2019); Frost v.
CVR Assocs. Inc., ECF 1:19-CV-9190, 2 (S.D.N.Y. filed Oct. 4, 2019); Frost v. City of New York
(HRA), ECF 1:19-CV-9264, 2 (S.D.N.Y. filed Oct. 7, 2019); Frost v. NYC A.C.S., ECF 1:19-CV-
9330, 2 (S.D.N.Y. filed Oct. 8, 2019): Frost v. NYPD, ECF 1:19-CV-9419, 2 (S.D.N.Y. filed Oct.
10, 2019): Frost v. City of New York (HRA), ECF 1:19-CV-9500, 2 (S.D.N.Y. filed Oct. 11,
2019); Frost v. City of New York (HRA), ECF 1:19-CV-9564, 2 (S.D.N.Y. filed Oct. 15, 2019).;
Frost v. City Hall, ECF 1:19-CV-9568, 2 (S.D.N.Y. filed Oct. 16, 2019); Frost v. Oculus, ECF
1:19-CV-9667, 2 (S.D.N.Y. filed Oct. 18, 2019); Frost v. City of New York (HRA), ECF 1:19-CV-
9692, 2 (S.D.N.Y. filed Oct. 21, 2019); Frost v. United States S.D. Courts, ECF 1:19-CV-9693
(S.D.N.Y. filed Oct. 21, 2019).
       3
         Plaintiff filed a notice of appeal on September 30, 2019, before the order of dismissal
was signed and entered on the Court’s docket. By order dated October 25, 2019, the Court
deemed Plaintiff’s notice of appeal defective and advised Plaintiff that if she fails to file a
declaration on or before the November 12, 2019 deadline, or if the declaration does not show
good cause, she will be barred under 28 U.S.C. § 1651 from filing new actions IFP, unless she
obtains leave of the Court. See Frost, ECF 1:19-CV-9001, 7.

                                                  4
October 22, 2019, the Court again ordered Plaintiff to show cause why she should not be barred

from filing any further actions in this Court IFP without first obtaining permission from this

Court to file her complaint. See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 4

(S.D.N.Y. Oct. 22, 2019). Frost filed this action on October 16, 2019, after the Court warned her

against filing further vexatious cases and after the Court’s first order for Plaintiff to show cause

why she should not be barred from filing any further actions in this Court IFP without first

obtaining permission from this Court to do so.

                                           CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The warning that further vexatious or frivolous litigation in this Court will result in an

order under 28 U.S.C. § 1651 barring Plaintiff from filing new actions IFP unless she receives

prior permission remains in effect.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     November 5, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge



                                                   5
